Case 1:20-cv-15406-RMB-MJS Document 13 Filed 04/19/21 Page 1 of 2 PageID: 64



GUBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
25 Market Street
Trenton, New Jersey 08625-0112
Attorney for Defendants Gurbir Grewal, and Colonel Patrick J.
Callahan

By:   Matthew Lynch
      Deputy Attorney General
      Attorney ID: 045942011
      Phone: (609) 376-2101
      Matthew.lynch@law.njoag.gov


                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          VICINAGE OF CAMDEN


STANLEY BENNETT, ET AL.,                  UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW JERSEY
                  Plaintiffs,
                                           Civil Action No. 1:20-cv-
             v.                                 15406(RMB-MJS)

CHIEF ANDREW DAVIS, ET AL.,
                                          APPLICATION FOR EXTENSION OF
                  Defendants.                    TIME TO ANSWER


  Application is hereby made for a Clerk’s Order extending time

within which Defendants Grewal and Callahan may answer, move, or

otherwise reply to the Complaint filed by Plaintiffs herein and it

is represented that:

  1. No previous extension has been obtained on behalf of these

      Defendants on this docket number;

  2. Process was waived Defendants Grewal and Callahan on February

      23, 2021;
Case 1:20-cv-15406-RMB-MJS Document 13 Filed 04/19/21 Page 2 of 2 PageID: 65



  3. Time to answer, move or otherwise reply expires on March 26,

     2021;

  4. Defendants Callahan and Grewal now seek a clerk’s extension

     extending their time to answer.


                                   GURBIR GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY



                             By:   /s/ Matthew Lynch   ______________
                                   Suzanne Davies (NJ ID 045952011)
                                   Deputy Attorney General

DATED:   4/19/2021
